Citation Nr: 0431837	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  04-19 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for shell fragment 
wounds of the right arm and right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado in November 2002 and April 2003.

The claim of entitlement to service connection for shell 
fragment wounds of the right arm and right leg is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's current hypertension has been shown to be 
etiologically related to service.


CONCLUSION OF LAW

The veteran's hypertension was incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken below,  no further assistance in developing the facts 
pertinent to this limited matter is required at this time.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including cardiovascular diseases, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 

In the present case, the veteran's service medical records 
show blood pressure of 140/96, 160/108, 145/70, and 165/75 in 
May 1944.  The veteran's October 1945 discharge examination 
revealed blood pressure of 126/80.  

Subsequent to service, and according to a May 2004 statement 
from Pablo Ayub, M.D., the veteran was treated for 
hypertension beginning in 1950.  The veteran was hospitalized 
with an acute inferior wall myocardial infarction in June 
1998 and reported a history of hypertension at that time.  VA 
medical records show further treatment for this disorder 
since November 2001.

The veteran underwent a VA examination in December 2003, 
conducted by an examiner who reviewed the claims file.  The 
examiner noted that the veteran had a history of high blood 
pressure dating back to service and stated that she was 
"inclined to give [the veteran] the benefit of the doubt 
that his hypertension was service[-]connected."  Upon 
examination, the veteran's blood pressure readings were 
170/70 and 170/80.

Given the favorable medical opinion contained in the December 
2003 VA examination report and the veteran's history of high 
blood pressure in service, the Board has determined that the 
evidence of record supports the conclusion that he incurred 
hypertension in service.  Accordingly, his claim for service 
connection for this disability is granted.


ORDER

The claim of entitlement to service connection for 
hypertension is granted.


REMAND

In his April 2004 Substantive Appeal, the veteran requested a 
VA video conference hearing.  However, to date the veteran 
has not been afforded such a hearing.  See Bernard v. Brown, 
4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) 
(West 2002) ("claimant has right to a hearing before 
[issuance] of BVA decision"); 38 C.F.R. §§ 3.103(a) and 
(c)(1), 19.9, 19.25, 20.503, 20.704 (2003)).  

Therefore, in order to fully and fairly adjudicate the 
veteran's claim for service connection for shell fragment 
wounds of the right arm and right leg, this case is REMANDED 
to the RO for the following action:

The RO should schedule the veteran for a 
VA video conference hearing before a 
member of the Board at the Denver VARO as 
soon as such a hearing is practically 
possible.

Then, this case should be returned to the Board for 
appropriate action.  

By this REMAND, the Board intimates no opinion, either 
favorable or unfavorable, as to the ultimate outcome 
warranted in this case.  The veteran has the right to submit 
additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




